Citation Nr: 9900863	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to compensation for a heart condition under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  

Entitlement to an effective date prior to October 16, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to an increased rating for PTSD, currently 
evaluated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.  

This case came before the Board of Veterans Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claimed benefits.  


REMAND

Review of the claims file discloses that, while the veteran 
testified at a personal hearing before a hearing officer in 
September 1997; it appears that testimony was not taken with 
respect to all of the issues now properly before the Board.  
Both he and his representative have recently requested an 
additional personal hearing before a hearing officer at the 
RO.  Moreover, on a VA From 9, received in April 1997, the 
veteran indicated that he desired a personal hearing before a 
Member of the Board at the RO.  It does not appear that he 
was ever scheduled for a travel board hearing before a Member 
of the Board.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  


1.  The RO should schedule the 
veteran for a personal hearing 
before a hearing officer at the RO.  
If the claim continues to be 
denied, a supplemental statement of 
the case should be provided the 
veteran and his representative and 
they should be given the 
opportunity to respond.

2.  Thereafter, the RO should place 
the veterans case on the docket 
for a travel board hearing at the 
RO before a Member of the Board.


Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
